 In theMatterof CONTINENTAL CAN COMPANY, INC. (MONO CONTAINERDIVISION), EMPLOYERandINTERNATIONAL ASSOCIATIONOF MACHIN-ISTS,PETITIONERIn the Matter of CONTINENTAL CAN COMPANY, INC. (MONO CONTAINERDIVISION), EMPLOYERandUNITED CONSTRUCTION WORKERS,UNITEDMINEWORKERS OF AMERICA, A. F. L., PETITIONERIn the Matter of CONTINENTALCANCOMPANY, INC.(MONO CONTAINERDIVISION), EMPLOYERandESSEX COUNTY PRINTING PRESSMEN ANDASSISTANTS'UNION, INTER- NATIONAL PRINTING PRESSMEN ANDAS-SISTANTS'UNION, A. F. L., PETITIONERCases Nos. 1-R-7535, .-R-7564 and 93-R-7580, respectivelyORDER AMENDING DECISIONAND DIRECTION, OFELECTIONS-July 11, 1947The Board having on June 23, 1947, issued a Decision and Directionof Elections in the above-entitled proceeding (74 N. L. R. B. 351)in which probationary employees were held ineligible to vote in theelections,and, thereafter, having been advised by the Regional Di-rector that all parties involved herein agree that probationary em-ployees appearing on the Employer's pay roll during the eligibilityperiod set forth in the aforesaid Direction of Elections who have com-pleted their probationary period and have become regular employeesof the Employer prior to the holding of the elections herein should bepermitted to vote, and the Board having considered the matter,IT IS HEREBY ORDERED that the aforesaid Decision and Direction ofElections be, and it hereby is, amended by adding to footnote 9 thefollowing : "However, in accordance with the agreement of the parties,employeesappearing as probationers on the Employer's pay roll dur-ing the eligibility period set forth in the Direction of Elections,infra,who have completed their probationary period and have become regu-lar employees of the Employer prior to the holding of the electionsherein, and who are otherwise eligible to vote, shall be permitted tovote in the elections."74 N. L.R. B., No. 92.506